Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 28 June 2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the recessed part and the oil supply ports are provided in plurality” of claim 7, and “a replaceable blade edge that is configured such that the cutting insert is removable therefrom” of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification refers to dimensions as “ɸ12”, “ɸ14”, etc.  However, the specification does not recite what units are being recited.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base end side" in the last two lines of the claim.  However, it is unclear whether this limitation refers to the base end side of the recessed part or the body.  For the purposes of examination, it has been assumed that this limitation refers to the base end side of the body.
Claim 7 recites the limitation “the oil supply ports”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “having an outer diameter of equal to or less than ɸ12”.  It is unclear what is meant by “ɸ12”.  If “ɸ” is being used to refer to the outer diameter measurement of the tool, it is also unclear what units should be applied.  For the purposes of examination, it has been assumed that this limitation should be “having an outer diameter of equal to or less than 12mm”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2011/0008116 A1) in view of Shiota (US 2019/0176249 A1) and Mitsubishi (JP S60-094412 U).
Regarding claim 1, Nomura discloses a drilling tool comprising: a cutting insert 8 having a cutting edge 6 at a leading end portion; and a body 20 to which the cutting insert is mounted, the drilling tool further comprising: a recessed part 5 provided on an outer peripheral surface of the body and extending to a leading end of the body; an oil supply port 5a provided on a base end side of the recessed part and supplying cutting oil, passing through an inside of the body, to an outer peripheral side of the body; a guide pad 7 coming into abutment with an inner wall surface of a hole cut by the cutting insert.  
Nomura does not disclose a fastening screw for fixing the guide pad to the body, wherein the oil supply port is provided at a position further toward a base end side of the body than a position of the fastening screw and further toward the base end side than a base end of the guide pad.  Shiota teaches the use of a drilling tool 1 comprising guide pads 51/52 that are fixed to a tool body 3 using screws for the purpose of making the guide pads replaceable.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have replaced the guide pads of Nomura with the screw attachment of the guide pads as taught by Shiota in order to make it easier to replace the guide pads so that repolishing of the guide pads is unnecessary.
The modified invention of Nomura does not teach wherein the oil supply port is provided at a position further toward a base end side of the body than a position of the fastening screw and further toward the base end side than a base end of the guide pad.  Mitsubishi teaches the use of a drilling tool (see figure 2) that comprises a guide pad 4 and an oil supply port 15 that provides oil to a recessed part 13, wherein the oil supply port is located at a position that is further toward the base end side than a base end of the guide pad (see figure 2B) for the purpose of providing oil along the entire length of the guide pad during a drilling operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have moved the oil supply port of Nomura to the oil supply port location as taught by Mitsubishi in order to be able to more efficiently provide lubrication to the portion of the drilling tool that contacts the drilled hole, thereby preventing the tool from overheating or binding during the drilling operation.
Regarding claim 2, the modified invention of Nomura discloses the invention substantially as claimed, except the modified invention of Nomura does not disclose wherein the oil supply port is provided at a position in which a distance between a part of the oil supply port and the base end of the guide pad is within 1 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the oil supply port within 1 mm of the base end of the guide pad for the purpose of providing the oil at a position where it provides the greatest lubrication to the guide pad, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 3, the modified invention of Nomura discloses wherein the oil supply port 5a and the recessed part 5 are connected to each other.
Regarding claim 9, the modified invention of Nomura discloses that the outer diameter of the drilling tool is small.  Nomura does not disclose having an outer diameter of equal to or less than ɸ12 (12 mm).  However, it would have been an obvious matter of design choice to have selected the outer diameter of the drilling tool to be less than 12 mm for the purpose of providing a tool having the appropriate size for the hole to be drilled, because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Regarding claim 10, the modified invention of Nomura discloses the drilling tool is a tool with a replaceable blade edge that is configured such that the cutting insert 8 is removable therefrom (as modified by Shiota).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        27 July 2022